DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US Serial No. 2016/
Regarding claims 16, 21-25, and 27; Araki teaches undercoat compositions, suitable for use in inkjet recording methods, the composition comprising a radically polymerizable monomer containing at least b1 or b3, wherein the total content of b1 and b2 is 50 to 90 mass% [abs].  Araki teaches suitable components to be employed as b1 include triethylene glycol diacrylate [0049], and suitable components to be employed as b2 include propoxylated (2) neopentyl glycol di(meth)acrylate [0062], both of which read on the required at least one alkoxylated acrylate monomer.  Araki teaches the composition further comprises a mixture of two or more [0124] polymerizable oligomers, such as epoxy acrylate, urethane acrylate oligomers, and polyester acrylate oligomers (carbonyl-functional acrylate oligomer) [0115], employed in an amount of 3 to 15 mass % [0125].  In the instance a mixture of a urethane acrylate oligomer and a polyester acrylate oligomer are employed in a 1:1 weight ratio mixture in an amount of 14 mass%, each of the oligomers would represent 7 mass% of the composition (as calculated by the Examiner).  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given the recitation of a “two or more types in combination” in Araki, one of ordinary skill in the art would at once envisage a 1:1 ratio, since a 1:1 ratio is the most common starting point when mixing two components.
Araki teaches the composition further comprises a photoinitiator employed in an amount of 1.0 to 15.0 mass % [0103], suitable photoinitiators include 1-hydroxycyclohexyl)phenyl ketone [0092].
Regarding claims 17 and 18; Araki teaches the composition further comprises 0.0001 to 5 mass% of a polyether-modified polysiloxane surfactant [0142-0143].
Regarding claims 19 and 20; Araki teaches the composition further comprises 0.01 to 30 mass% of a pigment such as Pigment White 6 (titanium dioxide) [0133-0134].

Claims 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US Serial No. 2016/
Regarding claims 34, 35, and 38-42; Araki teaches undercoat compositions, suitable for use in inkjet recording methods, the composition comprising a radically polymerizable monomer containing at least b1 or b3, wherein the total content of b1 and b2 is 50 to 90 mass% [abs].  Araki teaches suitable components to be employed as b1 include difunctional (meth)acrylate compounds including polyethylene glycol diacrylate (encompasses both methacrylate and acrylate), triethylene glycol diacrylate, diethylene glycol diacrylate, dipropylene glycol diacrylate, tripropylene glycol diacrylate [0049], and suitable components to be employed as b2 include propoxylated (2) neopentyl glycol di(meth)acrylate [0062], both of which read on the required at least one alkoxylated acrylate monomer.  Araki teaches the composition further comprises a mixture of two or more [0124] polymerizable oligomers, such as epoxy acrylate, urethane acrylate oligomers, and polyester acrylate oligomers [0115], employed in an amount of 3 to 15 mass % [0125].  Araki teaches the composition further comprises a photoinitiator employed in an amount of 1.0 to 15.0 mass % [0103], suitable photoinitiators include 1-hydroxycyclohexyl)phenyl ketone [0092].  Araki teaches the composition further comprises 0.0001 to 5 mass% of a polyether-modified polysiloxane surfactant [0142-0143].
Araki teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Araki does not specifically disclose an embodiment containing at least one difunctional, alkoxylated acrylate monomer, at least one acrylate oligomer, at least one polyethylene glycol acrylate and at least one polyethylene glycol methacrylate, a photoinitiator, and a surfactant.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare an inkjet composition containing at least one difunctional, alkoxylated acrylate monomer, at least one acrylate oligomer, at least one polyethylene glycol acrylate and at least one polyethylene glycol methacrylate, a photoinitiator, and a surfactant based on the invention of Araki, and would have been motivated to do so since Araki suggests that the inkjet composition can contain at least one difunctional, alkoxylated acrylate monomer, at least one acrylate oligomer, at least one polyethylene glycol acrylate and at least one polyethylene glycol methacrylate, a photoinitiator, and a surfactant.  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Regarding claims 36 and 37; Araki teaches the composition further comprises 0.01 to 30 mass% of a pigment such as Pigment White 6 (titanium dioxide) [0133-0134].

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-27 and 34-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767